Citation Nr: 0119024	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic labyrinthitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1957 to April 
1961.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adjudication by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Hearing acuity is as severe as level XI in the right ear 
and level IV in the left ear.

3.  The rating currently assigned for post traumatic 
labyrinthitis is the highest assignable under the VA Schedule 
for Rating Disabilities.  

4.  There are no extraordinary factors associated with the 
bilateral hearing loss or post traumatic labyrinthitis 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no more, for 
bilateral hearing loss are  met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.85, Diagnostic 
Code (DC) 6103 (effective prior to June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.86; DC 6103; 64 Fed. Reg. 25202-25210 (May 11, 
1999) (effective June 10, 1999).

2.  The criteria for an initial rating in excess of 30 
percent for post traumatic labyrinthitis are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.87, DC 6204 (2000) (effective prior to and after 
June 10, 1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The rating criteria under which diseases of the ear and other 
sense organs are evaluated were recently amended.  64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).  
The more favorable to the veteran of the "old" or amended 
criteria will be applied to the facts.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the "old" criteria, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
changes, with the exceptions codified at 38 C.F.R. § 4.86 
listed below, to the method of determining the percentage 
evaluations for hearing impairment, and that Tables VI, VIA 
and VII remain the same.  

Notwithstanding the above, the amended regulations codified 
at 38 C.F.R. § 4.86  provide for two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85, due to the fact that the speech discrimination 
test may not reflect the severity of communicative 
functioning these veterans experience.  Under the amended 38 
C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-10 (May 11, 1999) codified at 38 C.F.R. § 4.86 
(effective June 10, 1999).  
The veteran was notified of the amendments to 
38 C.F.R. § 4.85 in the January 2001 statement of the case, 
and application of these provisions by the Board will thus 
not result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The veteran was not 
specifically notified of the amendments to 38 C.F.R. § 4.86, 
nor does the RO appeared to have applied these provisions.  
However, as will be explained below, application of 
38 C.F.R. § 4.86 would not provide any benefit to the veteran 
as his hearing impairment would be evaluated as more severe 
under the provisions in effect prior to this amendment.  
Thus, the additional delay in the adjudication of the 
veteran's appeal which would result from a remand of this 
case to the RO for the sole purpose of applying the 
amendments to 38 C.F.R. § 4.86 would not be justified.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

With the above criteria in mind, the relevant evidence and 
adjudicative history will be summarized.  Service connection 
for bilateral hearing loss was granted by a January 1999 
rating decision.  A 20 percent rating was assigned and has 
been confirmed and continued until the present time.  This 
rating was principally based on authorized audiometric 
evaluation in December 1998 in which pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
85
80
LEFT
10
5
60
90
95

Speech audiometry revealed speech recognition ability of 34 
percent in the right ear and 80 percent in the left ear, and 
the average pure tone thresholds were 72 in the right ear and 
80 in the left ear.

Upon the most recent audiometric evaluation in April 2000, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
80
75
LEFT
10
5
60
85
100

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 84 percent in the left ear.  The 
average pure tone thresholds were 70 in the right ear and 63 
in the left ear.  

Applying the "old" criteria to the reports from the 
audiometric testing results above, the findings from the 
December 1998 VA examination demonstrate Level XI hearing in 
the right ear and Lever IV hearing in the right ear.  See 
38 C.F.R. § 4.85, Tables VI, VII.  This level of hearing loss 
is compensable at a rating of 30 percent under these 
provisions.  Id.  Accordingly, while the audiometric findings 
from the most recent audiometric testing reveal acuity, 
particularly speech recognition ability, that is slightly 
improved from those found in December 1998 that do not meet 
the criteria for a 30 percent rating, the Board will resolve 
all reasonable doubt in this regard and conclude that the 
criteria for a 30 percent rating are met under DC 6103. 

As for entitlement to a rating in excess of 30 percent, while 
the Board has carefully considered the evidence of record, 
the objective audiometric examination reports cited above are 
the most probative evidence to consider as "the assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Simply put, the "mechanical" application of the 
ratings schedule to the above audiometric findings warrants 
no more than a 30 percent rating. 

As for increased compensation with application of the amended 
provisions of 38 C.F.R. § 4.86, the audiometric findings in 
the right ear entitle the veteran to application of these 
provisions as listed at 38 C.F.R. § 4.86(a).  However, it is 
more beneficial to the veteran if these criteria are not 
applied, as these criteria do not include consideration of 
the disability caused by the rather severe loss of speech 
discrimination demonstrated by the record.  More 
specifically, the hearing impairment would, at worst, be 
indicative of acuity at Level VI in the right ear.  See 
38 C.F.R. § 4.85, Table VIA.  As indicated, application of 
the "old" criteria to the audiometric findings in the right 
ear reveals a greater level of impairment, Level XI as 
demonstrated in December 1998.  

In short, the audiometric findings do not support the 
assignment of a rating in excess of 30 percent under 38 
C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic 
Code 6103 (2000), under either the old or amended criteria.  
Moreover, the evidence does not suggest that the veteran's 
hearing loss produces such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected hearing loss is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Accordingly, as the "negative" objective 
evidence outweighs the subjective "positive" evidence, a 
rating in excess of 30 percent for the veteran's bilateral 
hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

II. Post traumatic labyrinthitis.

Service connection for post traumatic labyrinthitis (claimed 
as tinnitus and vertigo) was granted by a January 1999 rating 
decision.  A 20 percent rating was assigned under 6204 
(labyrinthitis, as listed at 38 C.F.R. § 4.87 prior to June 
10, 1999).  The amended criteria at 6204 are descriptive of 
what are termed "peripheral vestibular disorders."  See 
38 C.F.R. § 4.87, DC 6204 (2000).  This amended version of DC 
6204 was referenced in the statement of the case.  Under 
either the "old" or amended criteria listed at 6204, the 
maximum assignable evaluation is 30 percent for "dizziness 
and occasional staggering."  38 C.F.R. § 4.87, DC 6204 
(effective prior to and after June 10, 1999). 

Following the assignment of the initial rating of 20 percent, 
the veteran in a February 1999 statement expressed 
disagreement with the effective date of this rating (as well 
as the effective date of the rating assigned for bilateral 
hearing loss), and the manner in which evidence concerning 
how often he uses a cane was evaluated.  By this action, the 
veteran has "appealed the initial rating assigned for 
[labyrinthitis]," thus triggering consideration by the Board 
of the principles enumerated in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, as the RO subsequently by rating 
action in April 1999 increased the rating for labyrinthitis 
to the maximum rating of 30 percent, and assigned this rating 
effective from the date the claim for service connection was 
filed, the matter of a "staged" schedular rating for a 
separate period of time is not for consideration.  See 
Fenderson, 12 Vet. App. at 126.  What is for consideration, 
however, is entitlement to an increased rating on an 
"extraschedular" basis.  The Board will, consistent with 
Fenderson, examine all the evidence of record in making this 
determination. 

Examining the evidence to determine whether there is any 
basis for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), there is no indication that the disability 
picture associated with labyrinthitis is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for such 
disability.  This disability has not resulted in frequent 
hospitalization or marked interference with employment.  The 
clinical evidence on file, including reports from Scott 
Berenson, M.D, and Bruce R. Kastin, M.D., generally describe 
vertigo, dizziness, gait impairment, and unsteadiness.  The 
evidence also indicates the veteran uses a cane.  While the 
medical evidence of record describes a "chronic" condition 
that is felt not likely to improve, the 30 percent rating 
under DC 6204 contemplates the reported symptomatology of 
dizziness, unsteadiness, and gait impairment or 
"staggering" associated with vertigo.  The evidence does 
not reflect other symptomatology associated with the 
veteran's labyrinthitis which would warrant increased 
compensation, and there is simply no indication that symptoms 
attributable to labyrinthitis have resulted in such extreme 
impairment as to warrant an extraschedular evaluation.  
Accordingly, a rating in excess of 30 percent under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the development 
accomplished in this case, to include affording the veteran 
multiple VA examinations and obtaining the available private 
and VA medical evidence, the Board concludes that the 
additional delay in the adjudication of this case which would 
result from a remand would not be justified.  The veteran has 
been provided with sufficient notice as to the evidence 
necessary to support his claims, and there is no indication 
that there is any other evidence to be obtained or 
development to be accomplished which would assist in the 
adjudication of his claims.  







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 30 percent rating, but not higher, for 
bilateral hearing loss is granted, subject to regulations 
governing the payment of monetary awards.

Entitlement to an initial rating in excess of 30 percent for 
post traumatic labyrinthitis is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

 

